Citation Nr: 1436533	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a back disability.



WITNESSES AT HEARING ON APPEAL

Appellant, with his spouse and daughter



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to January 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In July and November 2013, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In July 2013, the Veteran was asked to provide identifying information and the releases needed to secure pertinent, outstanding evidence necessary to properly adjudicate his claim seeking service connection for a back disability; more than a year has lapsed since that request, and he has indicated he does not intend to respond to the request.


CONCLUSION OF LAW

By failing to submit the requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a back disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in an August 2009 letter, prior to the November 2010 rating decision on appeal.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and how VA determines a disability rating and effective date.  During the March 2013 hearing, the undersigned explained what is needed to substantiate the claim, and advised the Veteran of what type of evidence was pertinent and had to be submitted.  By his testimony the Veteran demonstrated knowledge of what is needed to substantiate his claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are not available.  An exhaustive search has established (as noted in service department correspondences and in a July 2010 formal finding by the RO) the records were destroyed in a fire at the National Personnel Records Center.  Some of the Veteran's pertinent postservice treatment records have been associated with the record .  Other identified records (pertaining to postservice treatment for the claimed disability) pertinent evidence pertaining to postservice treatment and necessary for a proper adjudication of this claim remains outstanding.  They cannot be secured without the Veteran's cooperation.  As discussed in greater detail below, he has specifically indicated he will not provide authorizations for VA to secure the records, and development for those records by VA can proceed no further.  VA examinations were conducted in September 2013 and in April 2014.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Where pertinent evidence or information requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will be considered abandoned (emphasis added).  38 C.F.R. § 3.158(a).

The Board's July 2013 remand noted the Veteran had testified he sustained (and received treatment for) a back injury in service, and that subsequently he did not have problems with his back until he reinjured it lifting a carseat from the back of a car in 1966.  He reported he saw a chiropractor, a family doctor, and a specialist at the time, and later underwent spine surgery.  Ten years later, he sustained another spine injury loading a trailer.  Because the only early postservice pertinent evidence in the record consisted of an October 1970 postoperative report following a laminectomy the Board remanded the case for the RO to secure all records of postservice evaluations and treatment the Veteran had received for his back.  A letter from the RO to the Veteran in July 2013 requested identifying information and the releases necessary to secure the records sought.  He did not respond to the request. 

In the November 2013 remand the Board noted that the records which were sought remained outstanding, and considering VA's heightened duty to assist the Veteran (due to the unavailability of his STRs), again ordered development for the postservice treatment records.  A February RO letter to the Veteran again requested the identifying information and releases needed to secure the records.  He did not respond.  A third letter in June 2014 informed him of the provisions of 38 C.F.R. § 3.158(a), and asked that he indicate whether he would respond with the requested information, or would not (and if so would waive the remainder of the period afforded for response)t.  In response, he submitted some selected records of current private treatment (which are not material) and expressly indicated that he would not submit the specific identifying information and releases sought, and was waiving the remainder of the one-year period afforded for such submission.  

As the Veteran's STRs are unavailable, the Board must rely to a greater extent on other evidence pertaining to the Veteran's claim, including his lay testimony all records of postservice treatment for the disability at issue.  The credibility and probative value of his lay accounts is, in part, dependent on their consistency with the records of postservice treatment.  Evidence in the record (including the Veteran's own reports) shows he sustained a postservice back injury or injuries (for which he received treatment).  He has expressly declined to provide the identifying information and releases needed for VA to secure complete records of such treatment.  The select records he has submitted do not include the information needed to properly adjudicate his claim.  In other words, he controls access to information and evidence needed to determine whether any part of his claimed disability may be attributed to an injury in service, and has declined to afford VA access to such information.

Proper merits adjudication of his claim is not possible under these circumstances.  The regulation governing in such situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will (emphasis added) be considered abandoned.  The Veteran was expressly notified of the governing regulation, and has waived any further period of time afforded for response, indicating he will not provide the information and releases requested.  Hence, the Board has no recourse but to conclude, as mandated by the governing regulation (38 C.F.R. § 3.158(c)) that he has abandoned this claim.  

Accordingly, there is no allegation of error in fact or law remaining for appellate consideration in the matter.  Under 37 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a back disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


